  Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 1 of 15 PageID# 113




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division

UNITED STATES OF AMERICA               )
                                       )
              v.                       ) Criminal No. 1:18CR270-LO
                                       )
EDWIN ANYAOKU,                         ) Hon. Liam O’Grady
                                       )
              Defendant                )

        DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO
       DISMISS FOR LACK OF JURISDICTION AND IMPROPER VENUE

      COMES NOW the Defendant, Edwin Anyaoku, by and through counsel, and

respectfully moves this Honorable Court to dismiss the Indictment for lack of federal

jurisdiction and improper venue.

                                   INTRODUCTION

      While drug cases are routine on a federal court’s docket, there are none quite

like this one: a case linked to the United States solely by virtue of a government

agent’s concocted story that drugs purchased overseas would eventually be sold in

New York—a tale designed to manufacture American jurisdiction. As a result of the

government’s contrivances, Mr. Anyaoku was imprisoned in South Africa for one year

awaiting extradition and set foot in the United States for the first time to answer to

this Indictment.

      There is no question that Mr. Anyaoku arranged to sell heroin to a confidential

source (CS) who, unbeknownst to Mr. Anyaoku, was working with the Drug

Enforcement Agency (DEA). Mr. Anyaoku made the arrangement with the CS in

South Africa, which is the proper forum for this prosecution. Entirely for the purpose


                                          1
  Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 2 of 15 PageID# 114




of manufacturing American jurisdiction, the CS stated to Mr. Anyaoku—after they

had struck a deal to exchange drugs for money—that the drugs would be going to

New York. Mr. Anyaoku has never been to the United States, never intended to sell

drugs in the United States, and has never imported drugs into the United States. Mr.

Anyaoku may have to pay a price for his conduct. But he should pay that price by

answering to charges in South Africa alongside his two alleged accomplices.

      Constitutional due process and federal jurisdiction require that Mr. Anyaoku’s

conduct have a greater nexus to the United States than that which the CS

manufactured here. Even if not, venue in this district is improper because the CS

stated to Mr. Anyaoku that the drugs would be sold in New York, not Virginia.

                             STATEMENT OF FACTS

      Mr. Anyaoku is 54 years old and was born in Nigeria. Prior to his arrest, he

had been living in Johannesburg, South Africa for 25 years. He is married and has

four children. He has never been arrested anywhere or traveled to the United States.

He had neither previously imported drugs into the United States nor ever had any

intent to import drugs into the United States.

      In March and December 2017, the CS contacted an alleged heroin trafficker

living in Belgium. During that time, the alleged trafficker introduced the CS to Mr.

Anyaoku. The CS asked Mr. Anyaoku to sell him heroin when the CS visited South

Africa. The CS never identified himself as an American and explicitly sought heroin

in South Africa. Mr. Anyaoku allegedly agreed to and ultimately did sell the CS one

kilogram of heroin in December 2017 in South Africa.




                                         2
  Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 3 of 15 PageID# 115




      They later agreed to meet again.            In the course of their recorded

conversations—after the terms of the first deal were struck—the CS stated that the

heroin would be sold in New York:

      CS:    I send it to Suriname.
      EA:    Okay.
      CS:    And from Suriname, we send it to New York
      EA:    Okay.

After this initial exchange about New York, the CS brought up New York several

times, for example:

      CS: Uh, next time you wanna put something I’ll bring it to, to . . . uh, all the
      way to New York.
      EA: Okay.

Later, the CS developed a detailed story involving New York and invited Mr. Anyaoku

to profit from sales in New York. Mr. Anyaoku agreed to the CS’s fictional plan but

never demonstrated that he could at all assist in importing drugs into the United

States. Before the CS injected “New York” into the conversation, Mr. Anyaoku never

expressed any interest in where the drugs should be distributed or offered any

assistance in importing drugs into the United States.

       On June 19, 2018, law enforcement arrested Mr. Anyaoku at the scene of the

second staged drug buy in South Africa with 29 kilograms of heroin.            He was

imprisoned in South Africa for over one year awaiting extradition, which he did not

challenge.

      The government charged Mr. Anyaoku with conspiring to distribute heroin and

distributing heroin with the knowledge that the heroin would be imported into the

United States, in violation of 21 U.S.C. §§ 959(a), 960(a), 963, and 18 U.S.C. § 2.



                                           3
     Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 4 of 15 PageID# 116




                                     ARGUMENT


I.      THE MANUFACTURED JURISDICTION                      DOCTRINE        MANDATES
        DISMISSAL OF THE INDICTMENT.

        A.    The CS Wedged “New York” Into His Conversation with Mr. Anyaoku
              To Manufacture Federal Jurisdiction.

        “[T]he manufactured jurisdiction doctrine . . . prohibits the government from

‘manipulat[ing] events to create federal jurisdiction over a case.’” United States v.

Davis, 855 F.3d 587, 589 (4th Cir.) (quoting United States v. Al-Talib, 55 F.3d 923,

929 (4th Cir. 1995)), cert. denied, 138 S. Ct. 268 (2017). Its origin in federal criminal

law is United States v. Archer, 486 F.2d 670 (2d Cir. 1973), in which the Second

Circuit overturned a Travel Act conviction because federal agents provoked interstate

phone calls to “set up a federal crime, [going] beyond any proper prosecutorial role

and needlessly inject[ing] the Federal Government into a matter of state concern.”

Id. at 672.

        Following Archer, the Fourth Circuit has adopted and applied the

manufactured jurisdiction doctrine in multiple contexts. For example, it reversed a

Hobbs Act conviction for which the only interstate commerce was federal agents

moving gambling machines across state lines to create a fake gambling parlor in a

sting operation.   United States v. Brantley, 777 F.2d 159, 163 (4th Cir. 1985).

Notably, the Court found it legally significant that “[i]t was wholly unnecessary for

the FBI to move gambling equipment from Virginia to South Carolina[.]”                Id.

(emphasis added). “[T]he commercial predicate for federal jurisdiction can[not] be

found in such pretense on the part of federal agents.” Id. In other words, jurisdiction



                                           4
  Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 5 of 15 PageID# 117




is “manufactured” where “there was no legitimate explanation underlying . . . the

government’s actions.” See United States v. Brinkman, 739 F.2d 977, 982 (4th Cir.

1984); see also United States v. Cooper, 1995 WL 44654, *1 (4th Cir. 1995) (rejecting

manufactured jurisdiction where it is debatable why federal law enforcement took

certain investigative steps); United States v. Hillary, 1988 WL 118652, *3 (4th Cir.

1988) (same).

      Similarly in United States v. Coates, 949 F.2d 104 (4th Cir. 1991), the Fourth

Circuit reversed a murder-for-hire conviction under 18 U.S.C. § 1958 because “the

only reason the jurisdictional link occurred . . . was that it was contrived by the

government for that reason alone.”       Id. at 106 (emphasis in original). Despite

investigating Coates for a month, the government “had no evidence of his use of

interstate mail or wire facilities in connection with the murder-for-hire scheme. To

cure this problem, the government agent drove to Virginia for the sole purpose of

making a telephone call across state lines in order to induce Coates to ‘use’ that

interstate facility to discuss the scheme.” Id. at 105.

      Here, the CS’s intent in wedging the words “New York” into his conversation

with Mr. Anyaoku is clear: to secure American jurisdiction over Mr. Anyaoku’s

prosecution. It strains credulity to suggest it served any other investigative purposes

because Mr. Anyaoku never inquired about the destination of the heroin he allegedly




                                           5
  Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 6 of 15 PageID# 118




sold. Nor did he ever take any action in furtherance of importing the heroin into the

United States. 1

      B.     The CS Entrapped Mr. Anyaoku and Manufactured an Essential
             Element of the Charged Offenses.

      “[T]he ‘manufactured jurisdiction’ concept is properly understood not as an

independent defense, but as a subset of three possible defense theories:          (i) the

defendant was entrapped into committing a federal crime, since he was not

predisposed to commit the crime in the way necessary for the crime to qualify as a

federal offense . . . ; (ii) the defendant's due process rights were violated because the

government's actions in inducing the defendant to commit the federal crime were

outrageous . . . ; or (iii) an element of the federal statute has not been proved, so

federal courts have no jurisdiction over the crime.” United States v. Wallace, 85 F.3d

1063, 1065-66 (2d Cir. 1996) (internal citations omitted).

      Mr. Anyaoku raises the first and third theories. “To establish entrapment, a

defendant must first demonstrate the government induced him to engage in the

criminal activity.   Once the defendant has shown government inducement, the

burden shifts to the government to prove beyond a reasonable doubt the defendant’s

predisposition to have engaged in the criminal conduct.” United States v. Young, 916

F.3d 368, 375-76 (4th Cir. 2019) (internal citation omitted). Here, the call recordings

demonstrate that the CS induced Mr. Anyaoku’s engagement in the criminal activity




      1  There is no dispute that the manufactured jurisdiction doctrine applies
equally to federal efforts to apply criminal statutes to extraterritorial conduct. See
generally United States v. Al Kassar, 660 F.3d 108, 120 (2d Cir. 2011).


                                           6
  Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 7 of 15 PageID# 119




of importing drugs into the United States. The government then lacks proof beyond

a reasonable doubt that Mr. Anyaoku’s was predisposed to assist in importing drugs

into the United States. He never previously traveled to the United States or imported

drugs into the United States.

      The third theory is related. The government manufactured the element of 21

U.S.C. §§ 959(a), 960(a), 963, and 18 U.S.C. § 2 that requires Mr. Anyaoku know or

have reason to know that the drugs he sold to the CS would be imported into the

United States. Even where “the government initiates an essential element of a

crime[]” under the third theory, “jurisdiction is not manufactured if the defendant

‘then takes voluntary actions that implicate the [government-initiated] element.’”

United States v. Al Kassar, 660 F.3d at 120 (quoting United States v. Wallace, 85

F.3d at 1066). In an importation case, this means that the defendant’s subsequent

“voluntary actions” must be “in furtherance of [a] conspiracy . . . targeting the United

States[.]” United States v. Flores, No. S5 15 CR. 765 (PAC), 2017 WL 1133430, at *2

(S.D.N.Y. Mar. 24, 2017). For example, courts have found such subsequent voluntary

actions when defendants: (1) actively conspired to harm Americans; (2) traveled to

the United States in furtherance of the alleged offense; or (c) took other overt acts to

facilitate the import of drugs into the United States. See, e.g., United States v. Al

Kassar, 660 F.3d at 120; United States v. Lau Tung Lam, 714 F.2d 209, 210–11 (2d

Cir. 1983).

      Here, the government lacks proof that Mr. Anyaoku took subsequent voluntary

actions targeting the United States. When the CI brought up the fiction that drugs




                                           7
  Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 8 of 15 PageID# 120




would be sold in “New York,” Mr. Anyaoku did little more than passively assent and

express approval. Cf. United States v. Jasmin, 668 F. App’x 375, 377 (2d Cir. 2016)

(voluntary action requirement satisfied by defendant’s “rental of and travel to a hotel

in New Jersey on May 1, 2012 to discuss the scheme with [a co-conspirator]”). He did

absolutely nothing to demonstrate that he had been previously interested in selling

drugs to the United States, let alone had the ability to import drugs from

Johannesburg into the United States. Cf. United States v. Lau Tung Lam, 714 F.2d

at 210–11 (finding jurisdiction not manufactured where “undercover federal agent

inquire[d] whether a drug dealer, already distributing in [Europe], [wa]s interested

in selling in the United States” and assisted the sale, because the dealer “committed

the substantial jurisdictional act of bringing [the] drugs into the United States”).

      The government will surely argue that United States v. Al Kassar, 660 F.3d

108 (2d Cir. 2011), undermines Mr. Anyaoku’s claim of manufactured jurisdiction,

but that argument would be wrong. In Al Kassar, the defendants had been suspected

of illegal arms trafficking by the U.S. government for decades and the DEA had

sought to infiltrate the trafficking network with paid informants posing as members

of a known terrorist organization. See Al Kassar v. U.S., 07 CR 354, 2014 WL

1378772 (S.D.N.Y. 2014). The Second Circuit upheld the convictions of the non-U.S.

citizen defendants for conspiring to sell arms to kill Americans, notwithstanding the

defendants’ argument that undercover DEA agents manufactured jurisdiction by

approaching the defendants in the first place and telling them the arms would be

used against Americans. Id. at 119. In rejecting the defendants’ argument, the court




                                           8
  Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 9 of 15 PageID# 121




emphasized that evidence of the defendants’ “positive reaction to the idea that the

arms would be used to kill Americans . . . suggests a predisposition to support and

participate in that goal.” Id. at 119-20 (italics added).    Additionally, the Second

Circuit found that the defendants took extensive subsequent voluntary actions

including “conspiring among themselves to acquire and sell these weapons to what

they believed was a terrorist organization with knowledge that the weapons would

be used to kill Americans.” Id. at 120. Contrast Al Kassar with this case, where Mr.

Anyaoku showed absolutely no predisposition to harm American interests prior to the

CS mentioning the United States in order to manufacture jurisdiction.

      The CS therefore manufactured the element of the charged offense that Mr.

Anyaoku know or have reason to know that the drugs he sold would be imported into

the United States. The government lacks any evidence that Mr. Anyaoku had prior

intent to target the United States or that he took voluntary actions targeting the

United States after the CS wedged “New York” into the conversation. The Court

should dismiss the indictment. See United States v. Coates, 949 F.2d at 106.

      C.      This Prosecution Also Violates Due Process.

      Generally, “[a]cts done outside a jurisdiction, but intended to produce and

producing detrimental effects within it, justify a state in punishing the cause of the

harm as if [s]he had been present at the effect, if the state should succeed in getting

[her] within its power.” Strassheim v. Daily, 221 U.S. 280, 285 (1911) (Holmes, J.).

“Though a criminal statute having extraterritorial reach is declared or conceded

substantively valid under the Constitution, its enforcement in a particular instance




                                          9
 Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 10 of 15 PageID# 122




must comport with due process. Some courts have, as a proxy for due process,

required a sufficient nexus between the defendant and the United States, so that such

application would not be arbitrary or fundamentally unfair.” United States v. Brehm,

691 F.3d 547, 552 (4th Cir. 2012) (internal quotation marks omitted). This Court has

observed, “Congress may clearly express its intent to reach extraterritorial conduct,

but a due process analysis must be undertaken to ensure that Congress’ reach does

not exceed its constitutional grasp.” United States v. Shahani Jahromi, 286 F. Supp.

2d 723, 727 (E.D. Va. 2003) (Ellis, J.) (finding that due process was not violated by

application of United States law on a United States citizen living overseas).

      Here, the government’s prosecution of a local South African drug dealer in

United States courts is emblematic of one that exceeds Congress’s constitutional

grasp. The government bases federal jurisdiction solely on the statements of a CS

that serve to manufacture an essential element of the charges offenses. That tenuous

jurisdiction cannot substitute as a nexus between Mr. Anyaoku and the United

States. DEA agents initially targeted Mr. Anyaoku based on vague, unsubstantiated

information that he could procure drugs in South Africa. Mr. Anyaoku is a man of

modest means who had never before exported drugs outside of South Africa. Because

he agreed to a fictional plan that he had no ability to carry out, he has been flown

across the world, and imprisoned thousands of miles from his family and support

system. If he is convicted of this offense, he faces a ten-year mandatory prison term,

which he will serve at United States taxpayers’ expense, thousands of miles from

where he committed the offense. And for what? Agreeing to participate in a staged




                                         10
 Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 11 of 15 PageID# 123




crime that would never harm the United States, the critical jurisdictional element of

which was entirely manufactured by the DEA. The Court should therefore dismiss

the indictment as violating Mr. Anyaoku’s due process rights.

II.   VENUE IN THIS DISTRICT IS IMPROPER.

      Even if the CS did not manufacture jurisdiction, the proper venue is New York

and not this district. Proper venue in a criminal prosecution is a constitutional right.

United States v. Bowens, 224 F.3d 302, 308 (4th Cir. 2000), cert. denied, 532 U.S. 944

(2001). “The trial of all Crimes . . . shall be held in the State where the said Crimes

shall have been committed.” Art. III, § 2, cl. 3.” The right to a trial in the jurisdiction

where the crime was committed is reinforced by the Sixth Amendment, which

provides a defendant a right to a trial by a “jury of the State and district wherein the

crime shall have been committed.” Id. at amend VI.

      Venue is “proper only in a district in which an essential conduct element of the

offense took place.” United States v. Smith, 452 F.3d 323, 334–35 (4th Cir. 2006).

“[T]he government must prove by a preponderance of the evidence that defendant

committed the act constituting the essential conduct element of the crime in the

charged district.” United States v. Mallory, 337 F. Supp. 3d 621, 627 (E.D. Va. 2018)

(citing United States v. Engle, 676 F.3d 405, 412 (4th Cir. 2012)); accord United

States v. Oceanpro Indus., Ltd., 674 F.3d 323, 328 (4th Cir. 2012) (non-conduct

elements are “circumstance elements,” which, “even if essential, are of no moment to

a venue determination”).




                                            11
 Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 12 of 15 PageID# 124




      This limitation on venue to the place where an essential conduct element took

place applies with equal force in conspiracy cases. Indeed, while “in a conspiracy

charge, venue is proper for all defendants wherever the agreement was made or

wherever any overt act in furtherance of the conspiracy transpires,” see United States

v. Bowens, 224 F.3d at 311 n.4, such overt acts must still relate to the essential

conduct elements of the applicable offense to make venue proper. See United States

v. Anyakoha, 188 F.3d 503 (4th Cir. 1999) (unpublished) (“[T]here was no evidence

that a co-conspirator possessed the heroin in the Eastern District of Virginia, so

Anyakoha’s possession conviction cannot be based on an aider and abettor theory.”)

      Here, no essential conduct elements of the three charged counts occurred in

this district. Instead, the only possible United States venue for this Indictment is in

New York, where the CS told Mr. Anyaoku the drugs would be sold. The government

went to great lengths to manufacture a purported story that Mr. Anyaoku’s drugs

would be sold in New York—perhaps because they thought that a relatively

unsophisticated local drug trafficker might be enticed by the idea of “New York.” To

be sure, it would be far less compelling to make up a story that the drugs would be

sold in Loudon or Fairfax Counties because the average South African has probably

never heard of those places. The government cannot have it both ways: if it wants

to use New York as a hook to bring Mr. Anyaoku into the United States for

prosecution, it must bring and try the case in New York. See United States v.

Muhammad, 502 F.3d 646, 655 (7th Cir. 2007) (venue proper in Wisconsin where

drugs were seized in Texas but bound for Wisconsin).




                                          12
 Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 13 of 15 PageID# 125




      The “first brought” venue statute, 18 U.S.C. § 3238, does not command a

different result. Under § 3238, venue is proper “in the district in which the offender

. . . is arrested or first brought” for “all offenses begun or committed upon the high

seas, or elsewhere out of the jurisdiction of any particular State or district . . . .”

Section 3238 further requires that the defendant commit all essential conduct

elements abroad. See, e.g., United States v. Levy Auto Parts, 787 F.2d 946, 952 (4th

Cir. 1986) (no venue under § 3238 if “crucial activity would have occurred in the

District of Columbia” rather than in Canada and Pakistan); United States v. Mallory,

337 F. Supp. 3d at 633 (for § 3238 to govern, “the essential criminal conduct” must be

“committed outside of the jurisdiction of any state”); see also Travis v. United States,

364 U.S. 631, 634 (1961) (“[V]enue provisions in Acts of Congress should not be so

freely construed as to give the Government the choice of a tribunal favorable to it.”

(internal quotation marks omitted)).

      Here, the government alleges that an essential conduct element of the charged

offenses occurred in New York: Mr. Anyaoku knew or should have known that the

heroin he allegedly sold to the CS would be imported into New York. On that basis,

the only appropriate venue for this prosecution lies in New York and not this District.

See United States v. Levy Auto Parts, 787 F.2d 946, 952. The Court therefore should

transfer the indictment to a venue in the Southern District of New York.

                                   CONCLUSION

For the reasons stated herein, this Indictment should be dismissed for lack of

jurisdiction and improper venue.




                                          13
Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 14 of 15 PageID# 126




                            Respectfully submitted,

                            By counsel

                                  /s/
                            Elizabeth Mullin
                            Va. Bar. No. 86668
                            Assistant Federal Public Defender
                            1650 King Street, Suite 500
                            Alexandria, VA 22314
                            (703) 600-0800
                            (703) 600-0880 (fax)
                            Elizabeth_Mullin@fd.org


                            Geoffrey Derrick
                            AKIN GUMP STRAUSS HAUER & FELD
                            L.L.P.
                            2001 K Street N.W.
                            Washington, DC 20006
                            Telephone: (202) 887-4597
                            Facsimile: (202) 887-4288
                            Email: gderrick@akingump.com




                                    14
 Case 1:18-cr-00270-LO Document 29 Filed 09/27/19 Page 15 of 15 PageID# 127




                          CERTIFICATE OF SERVICE

        I certify that on September 27, 2019 I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which sends a notification of such
filing to all counsel of record.
                                            /s/
                                           Elizabeth Mullin
                                           VA Bar No. 86668




                                          15
